DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9-10 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2020/0105663, hereinafter, Tsai.)
Regarding claims 1 and 16, in figs 7A and 16, Tsai discloses a semiconductor package 200 (para [0022]), comprising:
a support member, or substrate, 100 (paras [0022] and [0011], fig. 7A);
a semiconductor chip, or IC die, 224 (para [0035]) arranged in the support member such that a front surface and a backside surface of the semiconductor chip are exposed from a second surface of the support member and a first surface opposite to the second surface, respectively;
a lower redistribution wiring layer, or first redistribution structure, 206 (para [0034]) covering the second surface of the support member and the front surface of the semiconductor chip, and including a plurality of first redistribution wirings, or metal patterns, 210/214/218 (para [0024]) electrically connected to a plurality of chip pads, or pads, 226 (para [0036]) provided at the front surface of the semiconductor chip and vertical connection structures of the support member, respectively; and
an upper redistribution wiring layer, or second redistribution structure, 238 (para [0044]) covering the first surface of the support member and the backside surface of the semiconductor chip, and including a plurality of second redistribution wirings, or metallization patterns, 242/246/250 (para [0044]) electrically connected to the vertical connection structures and a thermal pattern, or dielectric layer, 240 (para [0044]) provided on the exposed backside surface of the semiconductor chip. The dielectric material as disclosed is capable of being the thermal element as currently claimed. 
Regarding claim 2, Tsai further comprising: a sealing layer 112, or encapsulant layer (para [0016]) covering the first surface of the support member and exposing the backside surface of the semiconductor chip. See also, fig. 16.
Regarding claims 7 and 19, wherein the thermal pattern includes a first thickness T2, and wherein each of the plurality of first redistribution wirings has a second thickness less than the first thickness. The thickness T2 is about 5 microns to 15 microns (para [0046] and Fig. 16.)
Regarding claim 9, wherein the plurality of second redistribution wirings includes a first upper redistribution wiring 244 and a second upper redistribution wiring 248 stacked in at least two levels (para [0044] and fig. 16.).
Regarding claim 10, wherein the wiring in the upper redistribution wiring layer further capable of functioning as a ground pattern and coplanar with the second upper redistribution wiring and electrically connected to the thermal pattern. Fig. 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 1 above.
Regarding claims 8, Tsai also further shows the thickness if the wirings less than the thermal pattern as shown in fig. 13, except the exact values as currently claimed. Nevertheless, this limitation is not being considered as a crucial limitation in this case because it was not described as critical. It is obvious to one of ordinary skill in the art to alter the thickness of the element during a routine of manufacturing in order to meet certain design criteria. It is common in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to modify the thickness as mentioned in order to take the advantage.
Allowable Subject Matter
Claims 11-15 are allowed.
Claims 3-6 and 17-18, and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art do not show wherein the backside surface of the semiconductor chip is coplanar with an upper surface of the sealing layer and the backside surface of the semiconductor chip is higher than the first surface of the support member, and wherein the backside surface of the semiconductor chip is coplanar with an upper surface of the sealing layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814